Citation Nr: 1236162	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  12-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for the Veteran's service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Diliberto, Counsel
INTRODUCTION

The Veteran had active service from March 1953 to January 1960.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, that denied the benefit sought on appeal.  The Veteran appealed that decision and the case was referred to the Board for appellate review.  

In August 2012 the Veteran testified at a videoconference Board hearing before a Veterans Law Judge.  A transcript of that hearing is of record and has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to a rating in excess of 20 percent for his service-connected bilateral hearing loss.  Essentially, the Veteran contends that the evaluation he has received for that condition does not reflect its severity.  The Board finds that additional development is necessary with regard to that issue.  Accordingly, further appellate consideration will be deferred and the claim is remanded to the RO for further action as described below.

The Board notes that the Veteran was last afforded a VA examination on this issue in June 2011.  During his August 2012 hearing before a Veterans Law Judge the Veteran stated that his hearing had worsened since that examination.  Specifically, he reported that he has trouble understanding people when they talk, particularly when in a crowd.  The United States Court of Appeals for Veterans Claims (the Court) has held that where a veteran claims that a disability is worse than when previously rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has indicated that his bilateral hearing loss is manifested by significant symptomatology that is not indicated by the his earlier examination, and because private treatment records indicate at least the possibility of some worsening of these symptoms,  the Board finds that a new examination is necessary to reach a decision. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should obtain updated VA treatment records as well as take any appropriate action to obtain pertinent treatment records from any other providers who may have evaluated the condition at issue in this remand.  If the Veteran indicates that he has received any treatment or evaluations, the RO/AMC should obtain and associate those records with the claims file.  

2.  Thereafter, the RO/AMC should arrange for the Veteran to undergo a VA audiological examination to determine the extent of the Veteran's bilateral hearing loss.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, and indicate having done so in his report.  Following this review and examination, the examiner is requested to report complaints and clinical findings pertaining to the Veteran's condition in detail.  In addition, the examiner must assess the effect of the Veteran's hearing loss on his daily activities and industrial ability.  

3.  When all of the requested development above has been completed the case should be reviewed based on any additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


